Malone Jr., J.
As noted in our prior decision, “[t]he Board has previously held that where the Fund has been found liable for reimbursement to the carrier under Workers’ Compensation Law § 15 (8) (d), the carrier waives its right to that reimbursement if it does not obtain the Fund’s consent to a settlement” (id. at 1362; see Matter of Care Diagnostic Laboratory, 2006 WL 832793, *2, 2006 NY Wrk Comp LEXIS 2612, *4 [WCB No. 2931 7021, Mar. 28, 2006]; Matter of Brigotta Farmland, 2006 WL 1064007, *2-4, 2006 NY Wrk Comp LEXIS 3343, *5-10 [WCB No. 8021 3739, Apr. 18, 2006]). Upon remittal, the Board found that this case is factually indistinguishable from its prior decisions and, therefore, treated it consistently therewith. Inasmuch as the Board’s decision represents a rational, consistent interpretation and application of the relevant statute, we will not disturb it *1019(see Workers’ Compensation Law § 29; see also Matter of Drewes v Guterl Steel, 305 AD2d 769, 770 [2003]; Matter of State Farm Mut. Auto. Ins. Co. v Levin, 263 AD2d 233, 237 [2000], lv denied 95 NY2d 754 [2000]).
Spain, J.E, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.